DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 09/09/2021. As directed by the amendment: claims 1-3, 5-9, 12-17, 19-20 have been amended; claims 4, 10-11, 18 have been canceled; and no new claims have been added. Thus, claims 1-3, 5-9, 12-17, 19-20 are presently pending in this application.
Applicant’s amendments to Claims have overcome the objections previously set forth in the office action mailed 06/09/2021.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with Hwa Joong Kim on 03/04/2022. 
The application has been amended as follows: 
Claim 7 is cancelled. 
Claim 16 is cancelled. 
Claim 17 is cancelled. 
Claim 19 is cancelled. 
Claim 20 is cancelled. 

Allowable Subject Matter
 Claims 1-3, 5-6, 8-9, 12-15 are allowed over the prior art of records.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of records are Munro (US 2013/0201482), Munro et al. (US 2014/0276457), Bowman (US 4,314,484).
Regarding claim 1, the cited prior arts fail to disclose/teach among all the limitation or render obvious a dripping detection apparatus comprising a photo interrupter having one or more light emitting elements, two or more light receiving elements and two or more light paths connecting the one or more light emitting elements and corresponding light receiving elements, wherein a height of a first light path is different from a height of a second light path, the heights being measured from a bottom of the cylindrical drip cylinder, wherein a number of light receiving elements is equal to a number of light paths, each light receiving element corresponding to a different one of the two or more light paths, wherein the number of light receiving elements is greater than a number of light emitting elements, wherein the first light path is not parallel with the second light path, and wherein the controller and/or the analog circuit is configured to measure a number of drips based at least in part on light received from the first light path, and to measure a liquid level of a liquid reservoir based at least in part on light received from the second light path, in combination with the total structure and function as claimed. 
Munro ‘482 only discloses a dripping detection apparatus 600 (fig. 19) comprising a photo interrupter (fig. 19) having one or more light emitting elements and two or more light receiving elements (fig. 19), and light paths connecting the light emitting elements and the light receiving elements (see fig. 19). However, Munro discloses the number of light receiving elements is less than the number of light paths.

Bowman only discloses a dripping detection apparatus 10 (fig. 1) comprising a photo interrupter (fig. 1) having one light emitting element and one light receiving element and one light path connecting the light emitting element and the light receiving element (see fig. 1).
No combination of prior art was found to teach or suggest each and every element of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T ULSH whose telephone number is (571)272-9894. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG T ULSH/Examiner, Art Unit 3783